J-S74028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JESUS M. FONSECA                           :
                                               :
                       Appellant               :   No. 1818 EDA 2019

       Appeal from the Judgment of Sentence Entered November 30, 2018
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0002250-2018,
              CP-48-CR-0002252-2018, CP-48-CR-0002268-2018,
              CP-48-CR-0002269-2018, CP-48-CR-0002274-2018,
              CP-48-CR-0002275-2018, CP-48-CR-0002308-2018,
                            CP-48-CR-0002309-2018


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY MURRAY, J.:                          Filed: February 7, 2020



        Jesus M. Fonseca (Appellant) appeals from the judgment of sentence

imposed after he pled guilty to seven counts of retail theft and one count of

theft by deception.1 We are constrained to quash the appeal.

        On September 27, 2018, Fonseca pled guilty, at eight separate trial

court dockets, to the above charges, which arose out of his theft of goods

from various retail stores. On November 30, 2018, the trial court imposed an

aggregate sentence of 3 to 10 years in prison on the eight dockets.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3929(a)(1), 3922(a)(1).
J-S74028-19



       Following a procedural history that is not relevant to this appeal,

Appellant’s counsel filed a motion for reconsideration of sentence on March

29, 2019, which the trial court denied.          Appellant then timely filed eight

separate photocopies of the same notice of appeal,2 one at each underlying

docket number.        Each notice of appeal listed all eight docket numbers.3

Appellant then filed eight separate Pennsylvania Rule of Appellate Procedure

1925(b) concise statements of errors complained of on appeal.4

       On June 1, 2018, the Pennsylvania Supreme Court, in Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018), announced a prospective rule that “the

proper practice under [Pa.R.A.P.] 341(a) is to file separate appeals from an

order that resolves issues arising on more than one docket.” Id. at 977; see

also Pa.R.A.P. 341(a), Official Note (mandating that “[w]here … one or more

orders resolves issues arising on more than one docket or relating to more

than one judgment, separate notices of appeal must be filed.” (emphasis

added)).     The failure to file separate appeals under these circumstances

“requires the appellate court to quash the appeal.” Walker, 185 A.3d at 977.

____________________________________________


2 Appellant purports to appeal from the June 13, 2019 Order denying his
motion for reconsideration of sentence. However, “[a]n appeal from an order
denying a post-trial motion is procedurally improper because a direct appeal
in a criminal proceeding lies from the judgment of sentence.”
Commonwealth v. W.H.M., 932 A.2d 155, 158 n.1 (Pa. Super. 2007).

3This Court did not issue a rule to show cause upon Appellant concerning the
propriety of his notices of appeal, which we address below.

4  Appellant challenges the voluntariness of his guilty pleas and the
ineffectiveness of his plea counsel.

                                           -2-
J-S74028-19



        In Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super. 2019), this

Court interpreted Walker “as instructing that we may not accept a notice of

appeal listing multiple docket numbers, even if those notices are included in

the records of each case. Instead a notice of appeal may contain only one

docket.” Id. at 1144. Accordingly, because each of Appellant’s notices of

appeal in the instant case, which he filed after Walker and Creese, contain

eight    separate   docket   numbers,   we   are   compelled   to   quash   the

appeal. See id.

     Appeal quashed. Jurisdiction relinquished.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/20




                                    -3-